COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Jose Ignacio Mendez-Martinez, M. D.,         §              No. 08-15-00265-CV

                      Appellant,              §                 Appeal from the

 v.                                           §               205th District Court

 Andres G. Carmona, Individually, on          §            of El Paso County, Texas
 Behalf of All Wrongful Death
 Beneficiaries, and as Personal               §             (TC# 2012-DCV04858)
 Representative of the Estate of Rosario M.
 Carmona, Deceased,                           §

                      Appellee.               §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until December 28, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before December 28, 2015.

       IT IS SO ORDERED this 23rd day of November, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.